Citation Nr: 0730800	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-09 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for chronic low back pain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran provided testimony at a 
Travel Board hearing before the undersigned in May 2005.  A 
transcript of this hearing is of record.  This case was 
previously remanded by the Board in December 2005.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's chronic low back pain syndrome is 
manifested by no more than moderate limitation of motion, 
without ankylosis or forward flexion at or below 30 degrees, 
but with pain and fatigability on repetitive forward motion.  
There is no more than moderate intervertebral disc syndrome 
and no incapacitating episodes or objective neurological 
impairment is shown. 


CONCLUSION OF LAW

Considering functional impairment in conjunction with the 
applicable schedular criteria, it is concluded that a 
disability rating of 30 percent for chronic low back pain 
syndrome is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5015-5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a Diagnostic 
Code 5235-5243 (effective from September 26, 2003), DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected low back 
disorder is more disabling than currently evaluated.  A brief 
history of this claim is as follows.  Service medical records 
show that the veteran complained of a pulled muscle in the 
back in May 1970.  The impression was muscle strain.  
Subsequently, in June 1970 the veteran complained of pain in 
the lower back from a tank injury.  The impression was 
contusion of lumbar musculature.  Later, in October 1970 the 
veteran complained of back pain again and this time the 
impression was muscle strain.  At separation, the veteran's 
low back was reportedly normal.  

Immediately after service, the veteran filed a claim for 
service connection for a low back disorder.  By rating 
decision dated in May 1972 the RO granted service connection 
for lumbosacral strain and assigned a non-compensable 
disability rating from February 12, 1971, the day after the 
veteran's discharge from service.  Thereafter the RO 
increased the veteran's disability rating of the low back, 
first to 10 percent by rating decision dated in August 1977 
and then to 20 percent by rating decision dated in March 
1982.  However, the RO later decreased the veteran's low back 
disability rating back to 10 percent by rating decision dated 
in January 1985.  

In February 2003 the veteran requested an increased rating 
for his low back disability and by rating decision dated in 
May 2003 the RO increased the veteran's low back rating to 20 
percent.  However, the veteran's appeal for a higher rating 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

The Board finds that VA satisfied its duty to notify by means 
of several letters sent to the veteran in April 2003, August 
2003, and January 2006.  These letters informed the veteran 
of what evidence was required to substantiate his claim for 
an increased rating and of his and VA's respective duties for 
obtaining evidence.  Specifically, the April 2003 letter 
contained the requirements for obtaining an increased 
evaluation in a section entitled "What Must The Evidence 
Show To Establish Entitlement to the Benefit You Want?".  
This letter also notified the veteran of his and VA's 
respective duties in obtaining evidence for the claim.  In 
the August 2003 letter the RO provided an update on the claim 
and requested that the veteran submit supporting 
documentation for his claim.  Finally, in the January 2006 
letter the RO requested that the veteran send "any 
additional evidence" in support of his claim.  
  
It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The April 2003, August 
2003, and January 2006 letters informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the RO.  As above, the January 2006 letter requested that the 
veteran send "any additional evidence" in support of his 
claim.      

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  The Board notes that the 
March 2007 supplemental statement of the case contains the 
requirements in Dingess/Hartman.   

Furthermore, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  
Moreover, if there was any deficiency in the notice to the 
veteran, the Board finds that the presumption of prejudice on 
the VA's part has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for increased rating, the 
duty to assist includes obtaining relevant records.  
38 C.F.R. § 3.159(c).  In the present case, the claims folder 
contains all available service medical records, private 
medical records, and VA treatment records.  Previously the 
Board remanded this case so that the RO could attempt to 
obtain treatment records from the Northampton VA Medical 
Center (VAMC) and treatment records from all other VA and 
non-VA health care providers.  The Board notes that the RO 
has complied with this request.
The duty to assist also includes obtaining an examination if 
necessary.  38 C.F.R. § 3.159(c)(4).  Here, the veteran was 
afforded VA examinations in May 2003, April 2004, December 
2004, and December 2006 and these reports have been 
associated with the claims folder.    

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA, see 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, and the Board will proceed 
with an analysis of this appeal.

Applicable Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2006).  

The veteran contends that his service-connected low back pain 
syndrome is more disabling than currently evaluated.  The 
veteran's low back disability is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2006), the 
diagnostic code for lumbosacral or cervical strain.  During 
the pendency of this appeal, multiple revisions were made to 
the Schedule for Rating Disabilities for spine disorders.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
DC 5293).  Furthermore, on August 26, 2003, the rating 
criteria for all spinal disabilities, including 
intervertebral disc syndrome were revised and published in 
the Federal Register.  See 66 Fed. Reg. 51454-51458 (Sep 26, 
2003) (now codified as amended at 38 C.F.R. § 4.71(a), DCs 
5235 to 5243).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Accordingly, the Board is generally required to 
review both the pre- and post-September 26, 2003, rating 
criteria to determine the proper evaluation for the veteran's 
disability.  If it is determined that the new criteria is 
more favorable, the new criteria may not be applied for the 
period prior to the revision.  See VAOPGCPREC 3-2000 (April 
10, 2000).  As limited by 38 U.S.C.A. § 5110(g) (West 2002), 
the effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation.

Prior to September 23, 2002, postoperative, cured 
intervertebral disc syndrome warranted a zero disability 
rating, mild intervertebral disc syndrome warranted a 
10 percent disability rating, moderate with recurring attacks 
warranted a 20 percent disability rating, severe with 
recurring attacks and intermittent relief warranted a 
40 percent disability rating, and pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warranted a 60 percent disability evaluation.  See 38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Effective September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warranted a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warranted a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warranted a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warranted a 60 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293 
(2003).
  
Prior to September 26, 2003, for limitation of motion of the 
lumbar spine, a 40 percent rating was assigned when the 
limitation of motion was severe, a 20 rating percent was 
assigned when it was moderate, and a 10 percent rating was 
assigned when it was slight.  38 C.F.R. § 4.71a, DC 5292 
(2002).  For limitation of motion of the cervical spine a 30 
percent rating was assigned when the limitation of motion was 
severe, a 20 percent rating was assigned when it was 
moderate, and a 10 percent rating was assigned when it was 
slight.  38 C.F.R. § 4.71a, DC 5290 (2002).    

Also prior to September 26, 2003, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, lumbosacral strain was rated 
as 40 percent disabling if severe, with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent rating was 
warranted.  With characteristic pain on motion, a 10 percent 
rating was warranted.  With slight subjective symptoms only, 
a noncompensable (0 percent) rating was warranted.

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the General Rating Formula for Diseases and 
Injuries of the Spine a 100 percent evaluation is appropriate 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
appropriate for forward flexion of the thoracolumbar spine of 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent evaluation is appropriate 
where there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent evaluation is appropriate where there 
is forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
DC 5237 (effective September 26, 2003).

Under the new Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243 (effective September 26, 
2003).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, DC 5235-43, Note (2) (2006).    

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

Applicable Evidence

Evidence relevant to the level of severity of the veteran's 
low back strain includes VA examinations dated in May 2003, 
April 2004, December 2004, and December 2006.  During the May 
2003 examination the veteran complained of low back pain.  He 
reported an initial injury to his back while in service when 
he was blown off of a tank and was hospitalized for a week 
and put on rehabilitation for another six weeks.  Since that 
time the veteran reported moderate axial and right sided low 
back pain and stiffness.  The stiffness occurs mostly in the 
morning and driving long distances exacerbates this.  He 
reported no radicular symptoms to the extremities however he 
did report that his left knee swells occasionally and that 
this seems to be associated with exacerbations of his back.  
He reported a negative magnetic resonance imaging (MRI) scan 
and stated that cortisone shots have helped in the past.  The 
veteran reported that walking for more than one hour or going 
out exacerbates his condition but that sitting for a short 
term relieves his pain.  For example, after vacationing in 
Disneyworld he was bedridden with severe lumbago for three 
days.  He uses Motrin when he experiences pain and generally 
rated his chronic back pain on the Visual Analogue Scale 
(VAS) at 3-4., however, after the episode at Disneyworld he 
rated his pain at 6-7.  The veteran denied recent X-rays of 
the spine and generally reported that his symptoms are 
increasing as he ages.  He avoids lifting heavy loads and 
also avoids forward flexion, such as shoveling.  The veteran 
also stated that he currently worked at the post office as a 
supervisor in distribution.  

On physical examination the examiner noted that the veteran 
was a "bit stiff" when rising from a chair and that his 
gait was slightly antalgic, i.e., the veteran leans a bit to 
the left to decrease weight bearing on the right side.  There 
was no lordosis, kyphosis, or scoliosis and there was no 
axial or paravertebral muscle tenderness.  However, there was 
mild right lateral muscle tenderness with mild spasm.  Range 
of motion with flexion was to 120 degrees and extension, 
lateral bend and rotation were within normal limits.  Muscle 
strength of bilateral lower extremities was 5/5 with knee 
flexion and extension  2/5 with normal range of motion.  

On X-ray examination the examiner noted that there was 
evidence of five lumbar type vertebral bodies with 
considerable lumbarization of S1.  This was reportedly a 
congenital variation.  There were also severe levoscoliosis 
with a peak at L4-L5.  On lateral film there was evidence of 
minimal spurring at L2-L3, L3-L4 identified.  All the 
vertebral bodies were otherwise intact.  All disc spaces were 
well maintained with considerable narrowing at S1-S2.  The 
impression was transition vertebral body at the S1 level and 
mild degenerative changes of the spine as described above.  

During the April 2004 VA examination the veteran complained 
of left knee pain secondary to his back but denied radicular 
symptoms to the extremities.  An MRI of the left knee 
revealed a normal knee with the exception of a small left 
sided bakers cyst.  The examiner noted the findings from the 
veteran's last spinal X-ray in May 2003 and opined that the 
veteran's left knee pain was not related to his low back 
disorder.     

During the December 2004 VA examination the veteran 
reiterated his history of a low back injury during service.  
He also reported moderate axial and right sided low back pain 
and stiffness increasing over time and increased since his 
last VA examination.  The stiffness occurs every morning and 
he has to get out of bed slowly.  He then takes a hot shower 
every morning to loosen things up.  He works on his feet most 
of the day at the post offices and reports that every hour or 
so he needs to sit down for a while which seems to relieve 
the stiffness.  He rates his daily average pain on the VAS 
scale of 3/10 but when he has his bad days 5-6/10.  Other 
activities that exacerbate his back include driving long 
distances.  He does not shovel snow anymore.  The veteran 
stated that last week when he got out of his pickup truck he 
twisted wrong and experiences intense pain in the lower right 
spine.  He reported occasional swelling in the right low back 
as well.  He also reported left knee pain but denied specific 
radicular symptoms down either buttocks or leg.  The veteran 
denied having any recent X-rays of the spine and generally 
reported that his symptoms are increasing as he ages.  He 
avoids lifting heavy loads and also avoids forward flexion 
such as shoveling or grooming in front of the mirror.  He 
denied taking any medication for this as he tends to avoid 
medication but reported that the pain and stiffness is 
increasingly bothersome and that he will be seeking pain 
medication in the future.  

Upon physical examination the examiner noted that the veteran 
was a "bit stiff" when rising from a chair.  He gait was 
slightly antalgic and he walked with a general stiffness of 
the back.  When rising from his chair he also exhibits stiff 
posture.  There was no lordosis, kyphosis, or scoliosis.  
However, there was mild axial tenderness at L4-L5-S1.  There 
was also no specific paravertebral or peripheral muscle 
tenderness.  Range of motion with passive forward flexion was 
to 90 degrees and extension was to 20 degrees.  Left lateral 
bend was to 20 degrees but beyond this point it was limited 
by right sided back pain.  Right lateral bend was to 30 
degrees and left/right rotation was to 20 degrees 
bilaterally.  Muscle strength of the lower legs was 5/5 with 
knee flexion/extension.  Deep tendon reflexes were within 
normal limits in the bilateral knees and ankles and bilateral 
plantar flexion/extension strength was preserved.  Straight 
leg rising was also within normal limits.  No sensory 
dysethesias was reported in the lower extremities during this 
examination.  The examiner noted that the X-ray from 2003 
shows considerable lumbarization of S1 with considerable disc 
space narrowing at S1-S2.  There was also severe 
levoscoliosis with a peak at L4-L5.  The examiner reiterated 
that these findings are congenital variations.  

Repeat X-rays in 2004 were ordered and showed a moderate 
levoconvex rotary scoliosis of the lumbar spine.  As noted 
previously, S1 has a transitional vertebra.  There was 
moderate to marked disc space narrowing at L4-L5 with 
moderate end-plate degenerative changes on the right.  There 
were variable degrees of disc space narrowing throughout the 
remainder of the lumbar spine, most pronounced at L2-3.  
There were associated end-plate degenerative changes, for the 
most part mild or more prominent at L5-S1 on the right.  
There is marked degenerative changes at the L5-S1 facet joint 
on the right with less extensive degenerative joint disease 
on the left and at L4-5 primarily on the right.  Overall, 
there had been minimal progression since the X-ray in May 
2003.  No fractures or bony destructive lesions were seen.  
The impression was degenerative changes, lumbar spine and 
levoconvex scoliosis.  The examiner also noted that, per 
Deluca requirements, there was increased fatigability and pan 
with repetitive forward flexion motion.   

The veteran was afforded two more VA examinations in December 
2006, a joints examination for his back and a neurological 
examination for any neurological manifestations resulting 
from his service-connected low back disorder.  

During the December 2006 VA neurological examination, the 
veteran reiterated his history of a back injury in service 
and stated that since this accident his pain has been getting 
worse.  He complained of a tight and painful lower back, 
particularly on the right side radiating to the right thigh.  
The veteran has a little numbness in the low back and some 
tingling at times.  He has no problem with bowel and bladder 
but has experienced diminished sexual function.  He has had 
physical therapy and this has helped "a little bit."  He 
takes medication prescribed to him by a VAMC but does not 
know the name of the medication.  He has no increased with 
cough, sneeze, or strain and cannot bend much.  He does not 
lift anything at home.  He is able to work as a supervisor 
for the United States Postal Service but this job does not 
require any manual labor.  Although he is on his feet a lot 
at work he is able to periodically sit.  He cannot stand for 
long periods and is worse with standing or sitting.  Lying 
down may help and hot baths relax the area.  When his back is 
very bad, he is unable to do anything and suffers through the 
pain.  

On physical examination of the veteran's neurological system, 
the examiner noted that the veteran was alert and awake but 
had some paucity of expression.  His cranial nerves looked 
intact.  He had intact pin on the face and the motor system 
throughout was 5/5.  Sensory was intact to pin, position, and 
vibration.  Deep reflexes were 2+ and equal throughout.  His 
toes were down going and his gait was normal.  Straight-leg 
raising was positive at 85 degrees on the right and negative 
on the left at 90 degrees.  He had scoliosis of the spine.  
Lateral bends were down well and the veteran bent to the 
floor.  He had a tender low lateral vertebra with no 
paraspinal spasm and no sciatic notch tenderness.  The 
impression was status post tank explosion and fall on the 
back with resultant lumbosacral pain which is increasing in 
nature and also bilateral facet arthropathy especially at L5-
S1 and moderate disc space narrowing at L4-5 which all can 
cause pain which the patient is describing.   

An electromyography (EMG) was also conducted during the 
December 2006 VA neurological examination.  A summary of the 
nerve conduction studies included the following:  1) the 
right peroneal motor study to extebsir digitorum brevis (EDB) 
showed decreased amplitudes, 2) the right tibial motor study 
was normal, 3) the right and left H reflexes were intact and 
symmetrical, and 4) the right superficial peroneal and sural 
sensory studies were normal.  The needle EMG revealed no 
electrophysiologic evidence of chronic renervation or acute 
denervation.  The impression was a normal study.  No 
electrophysiologic evidence consistent with right lower 
extremity radiculopathy or spinal stenosis was noted.  The 
decreased amplitude of the right peroneal motor study to EDB 
may be secondary to local trauma, as there was no other 
evidence to suggest radiculopathy or other etiology noted.  

During the December 2006 general joints examination for the 
low back the veteran complained of low back discomfort of 
varying degrees of intensity.  He also described radiating 
pain extending from his lower back into his right buttock and 
down the lateral aspect of his right leg slightly distal to 
his knee joint.  He stated that standing or leaning forward 
is his most uncomfortable posture and he completely avoids 
sitting on any soft, resilient couch or chair.  He has found 
that it is easier to make an effort to sit in a rigid, 
upright posture and to be extremely careful in terms of 
bending or stooping.  He denied bowel or bladder difficulties 
but complained of aggravated pain on violent coughing or 
sneezing episodes.  He occasionally medicates himself with 
Motrin.  The veteran was concerned that his weight was 
somewhat excessive, but because of his inability to properly 
exercise due to back pain, he has been unable to obtain an 
adequate weight reduction.  

On physical examination during the December 2006 general 
joints examination the examiner noted that while the veteran 
had no definite limp, his gait and all movements were carried 
out in an extremely slow and deliberate manner.  He appeared 
to be extremely careful in avoiding any sudden, quick motions 
of any type.  He was well-conditioned, robust, and extremely 
muscular, ingesting a very well-ordered and disciplined style 
of living.  While standing upright, his spine was noted to be 
well aligned with no definite indication of list or 
scoliosis.  He had tenderness in the lumbosacral region in 
the midline and had a very tight and rigid lumbar lordosis 
which railed to reverse or even flatten as he performed 
requested flexion extension range of motion testing on a 
repetitive times three basis in accordance with Deluca.  He 
is capable of flexing to 60 degrees in a very slow and 
careful manner with maximal effort and in resuming an upright 
erect posture, does so with the assistance of both hands 
placed on his thighs and clearly has more difficulty in 
returning to an upright posture than he does in bending 
forward.  He is unable to extend for a total range of motion 
of 60 degrees in flexion and extension.  He appears to be 
clearly limited in lateral flexion, allowing only 10 degrees, 
both to the right and to the left and this taking place not 
in the lumbar area, but at the thoracolumbar junction and 
above.  His rotation was also severely compromised, 
permitting no more than 20 degrees rotation of the trunk on 
the fixed pelvis to the right and 20 degrees as well to the 
left.  He has no evidence of thigh or calf muscle atrophy by 
tape measurement at comparable levels.  

His straight leg raising is performed with complaints to full 
extension, both in a supine and sitting position.  Motor 
reflex examination demonstrates presence of 1+ patellar 
reflexes on both sides, but absent Achilles reflex on the 
right with an intact Achilles reflex on the left rated 2+.  
Sensory examination in both right and left lower extremities 
is completely normal with full appreciation of pinwheel 
sensitivity and deep pressure.  He also had satisfactory 
great toe extension in both feet which can be maintained 
against resistance on the part of the examiner.  He had mild 
superficial varicosities in both lower legs.  The most 
impressive aspect of this examination according to the 
examiner was the extremely, slow, guarded, and deliberate 
manner in which the veteran performed range of motion testing 
during which he appeared to put forth a full effort.  The 
difference in Achilles reflex response also suggested either 
remote or present mild L5-S1 radiculopathy on the right side.  
The impression was chronic degenerative lumbar spondylosis 
with disc space narrowing at L2-L3 and associated end-plate 
sclerosis of both L2 and L3 with L5-S1 lumbar disc 
derangement and mild right lumbar radiculopathy.  The 
examiner also noted that the veteran's low back disorder has 
adversely impacted the veteran in his activities of daily 
living, but since his employment with the U.S. Postal Service 
is of a supervisory nature, he has managed with some 
difficulty to maintain his employment over the past 27 years.  

Also of record are VA outpatient treatment reports and 
private medical reports showing treatment for chronic low 
back pain and lumbar radiculopathy dated from May 2003 
through August 2006.  Specifically, a February 2006 private 
MRI showed mild to moderate lumbar spondylosis with no 
discrete disc herniation or significant central stenosis 
noted.  There was mild stenosis of the left L5 neural foramen 
of uncertain clinical significance.  

During a March 2006 private examination with Dr. R.W. the 
veteran complained of low back pain with occasional episodes 
of radiating leg pain.  He described his pain on an analog 
scale of 7/10.  The pain is aching in quality and awakens him 
at night. It is worsened with activity and is relieved with 
recumbancy.  The veteran reported minimal radiating leg pain, 
numbness, or weakness issues and denied bowel or bladder 
problems.  The veteran denied previous back or neck surgery.  
On physical examination Dr. R.W. reported that the veteran 
appeared well and in no acute distress.  He arose from a 
seated position without difficulty.  Range of motion of the 
back was 60 percent of normal.  The back was non-tender to 
palpation without step off or deformity and no overlying skin 
change.  Hip and knee range of motion was full and seated 
straight leg test was negative.  Heel and toe walk was within 
normal limits.  Reflexes were 2+ and symmetric with down 
going toes.  The assessment was advanced degenerative disc 
condition, diffused throughout the lumbar spine.  Dr. R.W. 
reported no significant stenosis or lesions, and hence no 
structural issues or aggressive management indicated.       

Analysis

Given the evidence of record, the Board finds that a 
disability rating greater than 20 percent is not warranted 
for the orthopedic manifestations of the veteran's low back 
disorder.  First, the veteran's range of motion does not meet 
the criteria for a 40 percent rating under the current DC 
5237 as his forward flexion is greater than 30 degrees, both 
with pain and without pain.  As above, the veteran had 120 
degrees of flexion in May 2003, 90 degrees of flexion in 
December 2004, and 60 degrees of flexion in December 2006.  
Also, in March 2006 Dr. R.W. reported that the veteran's 
range of motion of the back was 60 percent of normal.  
Second, the veteran does not meet the criteria for a 40 
percent rating under the pre-September 26, 2003 DC 5295 as 
there is no indication of severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  Third, the veteran does not meet the criteria for a 
40 percent rating under the pre-September 26, 2003 DC 5292 as 
there is no indication in the record of "severe" limitation 
of motion of the lumbar spine.  All symptomatology and 
limitations of motion noted on physical examination are 
characterized as mild or moderate.  Fourth, there is no 
evidence of severe intervertebral disc syndrome with 
recurring attacks to warrant a 40 percent rating under the 
old DC 5293 (2002).  Finally, there is no evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
Thus, a 40 percent rating under either DC 5293 (2003) or DC 
5243 (effective September 29, 2003) is also not warranted.   

While the veteran's back disability does not warrant a higher 
evaluation under any of the schedular criteria, the record 
reflects that he has additional functional loss in terms of 
pain and fatigability on repetitive forward flexion.  
Specifically, the report of the December 2004 VA examination 
noted that, per Deluca requirements, there was increased 
fatigability and pain with repetitive forward flexion motion.  
With consideration of Deluca, and with application of 38 
C.F.R. §§ 3.102, 4.7, 4.40, 4.45, and 4.59, it is concluded 
that an increased rating to 30 percent is in order.  

As for the potential for an even higher rating, the Board 
finds that no higher evaluation can be assigned pursuant to 
any other potentially applicable diagnostic code.  Because 
there are specific diagnostic codes to evaluate spinal 
disabilities, consideration of other diagnostic codes for 
evaluating the disability is not appropriate in this case.  
See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability).  See Butts v. Brown, 
5 Vet. App. 532 (1993).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no evidence that the 
veteran's low back disorder, standing alone, causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment.  In other words, the schedular criteria are not 
found to be inadequate to evaluate the severity of the 
veteran's low back disorder, and there is no basis to refer 
this case for extraschedular consideration.




ORDER

A disability rating of 30 percent for chronic low back pain 
syndrome is granted. To this extent, the appeal is allowed, 
subject to the regulations governing the award of monetary 
benefits.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


